DETAILED ACTION
This action is responsive to the Application filed 4/27/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-16, 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Dawson et al, USPubN: 2019/0317748 (herein Dawson) in view of Moon, USPN: 10,905,336 (herein Moon) 
As per claim 1, Dawson discloses a machine learning visual code and action generation method comprising:
receiving, by a processor (processor of a server – para 0003) of a server hardware device (server hardware device 127 – Fig. 1) from a plurality of hardware and software sources, digital description data (audio and video data … associated with a teleconferencing or video conference …attributes, work item experience attributes ... video retrieval … visual image … biometric data, biometric recognition  – para 0017; video data from … audible meeting – para 0013) associated with visual presentations (see above for video conferencing and video sensors data from meeting ) and an associated action (action item or voting preference – para 0017; action items – par 0018; step 212 – Fig. 2) for execution;
generating by said processor in response to said receiving said digital description data, a code-based class (linguistic analysis, converted sentences, snippets, paragraphs … voices and associated sentiment … textual output … forms and phrasing … locate action items … classified by similarity … action items may be structured via a hierarchy – para 0016 - Note1: action items derived from linguistic analysis, snippets and word phrasing being classified into hierarchy of similar action items reads on one or more code-based classes being structured as class hierarchy ) for each portion of said digital description data (see above) with respect to said visual presentation;
executing, by said processor, self learning software code (self-learning, self-software code – para 0013-0014);
selecting, by said processor in response to said executing said self learning software code (para 0014-0015; self-learning … for automatically determining action items and associted functionality – para 0016; self-learning – para 0017, 0019), a visual presentation (tone of voices and associated sentiment and presented via a specialized graphical user interface – para 0016 – Note2: use of a corresponding UI, social media, chart to present action items and biometric learning derived from executing a self-learning technology reads on selecting as result from executing a self-learning software of a visual presentation – see retrieving a visual image and executing a facial recognition software … biometric recognition … identified via social media sources or chart – para 0017) associated with said visual presentations with respect to associated visual features and said code-based class (see above);
selecting, by said processor, a visual presentation (see Note2 from above);
executing, by said processor, said action resulting in hardware and software (hardware and software for controlling all functionality of step 212 – para 0020) of said server hardware device (Fig. 1) being operationally modified (code is modified based on said results future multimedia conversion processes – para 0019); and
A) Dawson does not explicitly disclose visual presentation selecting in terms of
 selecting, by said processor, a visual presentation of said visual presentations with respect to said type of visual presentation; and presenting, by said processor to said user via a hardware and software interface, said visual presentation.
Self-learning technique, and navigation platform in quantifying of user-related data (e.g. health) for information screening, equipped with innovative processing, upgradable, predictive management and displaying of information or viewable topics is shown in Moon (see self-learning techniques - Abstract) where various display selection on orientation, optical path and display visioning of symbols and graphics (Fig. 68, 70) provide screenings in response to user request for viewing, the information screening and displayed data thereof expressed along change to size of elements being displayed, dynamics of voice recognition, and eye location of the users (col. 7 li. 1-41) for suggested prevention strategies to be determined, where the user can select among topics (Fig. 78) to be presented (Fig. 81); hence variety of orientiation or display options for presenting information (screening information upon user selection) symbols or graphics generated from self-learning techniques entails selecting, via a processor, a visual presentation of said visual presentations with respect to a type of visual presentation in response to user selection.
Therefore, based on variety of type of presentation as provided in Dawson  (video image, video retrieval, social media sources, chart - para 0017) for displaying outputs from a self-learning execution and converted multimedia (Dawson: para 0031), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the visual representation of self-learning data on user social activity in association with learned action items so that the visual representation based thereon includes presenting, by said processor to said user via a hardware and software interface, said visual presentation - according to automated selection made via a processor responding to user selection - as in Moon –  the presentation made on basis of selecting, by said processor responsive to user – as set forth in Moon- a visual presentation among multiple visual presentations in terms of respective types or options of visual presentation – as in Moon; because
provision of different display formats or visualization options in implementing a processor automated response for presenting user data or information in accordance to the visualization type or display options as set forth above, would enable to proper display format (as per Moon) as provided by the processor response to best represent, lay out or characterize the type of information in accordance to graphics details, dynamic extent thereof as well as semantic significance underlying the changes for which a particular visualization format or types is being pre-defined then made available as selectable option for presentation.
As per claims 4-5, Dawson discloses method of claim 1, wherein said code-based class is configured to execute a software state transition modifying operation (self-learning software code is modified based on results of … multimedia conversion processes being executed – para 0019; see modifying – claim 1, pg. 7; modifying … based on multimedia conversion, para 0005 -Note3: multimedia conversion processes or new detection by biometric sensor resulting in modification of self-learning code reads on action items associated with multimedia conversion process or biometric changes – see associate biometrics data with actions – step 224, Fig. 2 -  causing software state transition or modifying operation in the self-learning software ) of said server hardware device (refer to claim 1) for executing said action.
wherein said selecting said type comprises determining a software state change (see Note3) for representing said type of visual presentation associated with said visual presentations (refer to claim 4)
As per claim 6, Dawson discloses method of claim 1, wherein said executing said action comprises: binding portions of said visual presentation (based on … multimedia conversion process – para 0019; para 0005; associate biometrics data with actions – step 224, Fig. 2); and modifying said self learning software code (para 0019; refer to claim 4) in response to results of said binding.
As per claim 7, Dawson discloses method of claim 1, further comprising:
generating, by said processor, said self learning software code (generated 217 – Fig. 2; self learning code – para 0005; para 0019) for executing future processes (executing future multimedia conversion processes – para 0003-0004; ) associated with executing machine learning (refer to claim 1) visual code and action generation method (refer to claim 1); and
storing, by said processor, said self learning software code within a modified portion of a memory structure (store software 228 – Fig. 2; is stored with the specialized memory repository – para 0019) of said server hardware device.
As per claim 8, Dawson discloses method of claim 1, further comprising:
providing at least one support service (server 104 – Fig. 1; gateway computers and/or edge servers – para 0025; hardware devices … and/or server hardware device – para 0021; para 0038) for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code (see claim 18, pg. 8; see para 0033) in the control hardware, said code being executed by the computer processor to implement (refer to claim 1): said receiving, said generating, said executing said self learning software code, said selecting, said selecting (refer to rationale A in claim 1) said type of visual presentation, said selecting said visual presentation, said executing said action, and said presenting.
As per claim 9, Dawson  discloses a computer program product, comprising a computer readable hardware storage device storing a computer readable program code (para 0023-0024), said computer readable program code comprising an algorithm that when executed by a processor of a server hardware device (Fig. 1) implements a machine learning (para 0003) visual code and action generation method, said method comprising:
receiving, by said processor from a plurality of hardware and software sources, digital description data associated with visual presentations and an associated action for execution;
generating by said processor in response to said receiving said digital description data, a code-based class for each portion of said digital description data with respect to said visual presentation;
executing, by said processor, self learning software code;
selecting, by said processor in response to said executing said self learning software code, a type of visual presentation associated with said visual presentations with respect to associated visual features and said code-based class;
selecting, by said processor, a visual presentation of said visual presentations with respect to said type of visual presentation; 
executing, by said processor, said action resulting in hardware and software of said server hardware device being operationally modified; and
presenting, by said processor to said user via a hardware and software interface, said visual presentation.
( all of which being addressed in claim 1)
As per claims 12-13, refer to rejection of claims 4-5.
As per claims 14-15, refer to claims 6-7, respectively.
As per claim 16, Dawson discloses a server hardware device comprising a processor (refer to claim 1) coupled to a computer-readable memory unit (para 0023), said memory unit comprising instructions that when executed by the computer processor implements a machine learning (para 0003) visual code and action generation method comprising:
receiving, by said processor from a plurality of hardware and software sources, digital description data associated with visual presentations and an associated action for execution;
generating by said processor in response to said receiving said digital description data, a code-based class for each portion of said digital description data with respect to said visual presentation;
executing, by said processor, self learning software code;
selecting, by said processor in response to said executing said self learning software code, a type of visual presentation associated with said visual presentations with respect to associated visual features and said code-based class;
selecting, by said processor, a visual presentation of said visual presentations with respect to said type of visual presentation;
executing, by said processor, said action resulting in hardware and software of said server hardware device being operationally modified; and 
presenting, by said processor to said user via a hardware and software interface, said visual presentation.
(( all of which being addressed in claim 1)
As per claims 19-20, refer to claims 4-5.
Claims 2-3,10-11,17-18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Dawson et al, USPubN: 2019/0317748 (herein Dawson) in view of Moon, USPN: 10,905,336 (herein Moon), further in view of Kim Sung et al, KR 20090004216, “System and Method For Classifying Named Entities From Speech Recognition”,(translation), 01-12-2009, 14 pgs (herein Kim-Sung)
As per claims 2-3, Dawson discloses method of claim 1, wherein said visual presentations are associated with user interface based graphical presentations (via a specialized graphical user interface – para 0016), 
Dawson does not explicitly disclose  
(i) wherein said digital description data describes names, hardware and software communication slots, and statistical and ontological concept features of said visual presentations.
(ii) wherein said ontological and statistical concept features are associated with a network-based dictionary of concept and statistical mapping code.
As per (i), 
Dawson discloses information to visualize including charts (para 0017) to depict action items and user related conference properties; hence consideration of row and column as a communication vehicle to represent description of software items or data associated with presentation of a action item is recognized, each column or row expressing vertical or horizontal slot within a chart.  Further, knowledge information used to correlate to action items obtained from the self-learning in terms of similar entities matching syntax of database parsed tree  (knowledge database is searched … resulting parse tree – para 0016) entails that ontological concept being part of external sources such as hierarchized database tree being used to help classify information generated  from the self-learning is recognized; whereas verb-noun phrasing, sentences (para 0016) being used as linguistic concepts to derive action items by the self-learning engine entails that phrase-based nouns, names have been syntactically parsed to support output of the self-learning, and quantifiable information or sensor data such as heart rate, pulse rate, ultrasonic beat, blood pressure (para 0014) is indicative of a statistical type metrics for quantifying a type of data (*).
Kim-Sung discloses named entities use for vector-based classification via machine learning associated recognition and analytics based on text corpus and morpheme of speech and language (see Abstract), including grouping of keywords via a morphological analyzer (middle pg. 4) using a phonemic model an analyzer with introducing a conceptual dictionary (pg. 4-5) to construct speech recognition of a target language (bottom pg. 3), using a machine learning for providing statistical classification (pg. 5) as means to stabilize the speech recognition or a neural network to output value of a statistical utterance from which to compute a means (pg. 9); hence combining a conceptual dictionary in consolidating a speech recognition per a analytic model utilizing averaging of statistical outputs from various machine learning techniques associated with the keyword mapping and a phonemic classifier is recognized.
Therefore, based on use of knowledge database from above, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to provide descriptive external sources to Dawson’s self-learning and identification of visual respresentations so that names, hardware and software communication slots - - as per (*) - are part of the NW sources which also include information from statistical and ontological concept features  in terms of ontological and statistical concept features made available in combination with derived statistical mapping executed via ( classifier) models and/or extracted patterns from a network-based dictionary of concepts -– as in Kim-Sung dictionary and statistical classification; because
statistical insights mapped from machine learning as set forth above combined with conceptual insights extracted from ontological knowledge base and morphene dictionary not only enhance the framework by Dawson with improved grouping of classes, and consolidating voice and language recognition, but would also support the predictive capability of a machine learning with pre-organized information and metrics from statistical patterns, linguistic and lexicographic grouping (phrasing, keyword) which in turn would facilitate both the processes of configuring input and retraining of output data recursively into cycles of the machine learning, as that would reinforce effect of refining correlation by the adapted intelligence model, minimizing the difference between the input and the output therefrom, thereby improve time efficiency of the artificial intelligence techniques in Dawson to seek relevant action items and corresponding visual representations on basis of recorded audio/video data associated with social conference construed from user biometric, emotional data.
As per claims 10-11, refer to rejection of claims 2-3, from above.
As per claims 17-18, refer to rationale in claims 2-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 30, 2022